MeCORMICK, Presiding Judge,
dissenting.
I dissent to dismissing the State’s petition for discretionary review as improvidently granted. The issue before this Court is the same issue presented in Ex Parte Norton, 969 S.W.2d 3 (Tex.Cr.App.1998). That issue is whether former Article 32.01 of the Code of Criminal Procedure, prior to its 1997 amendment, is unconstitutional.
I would address the merits of the issue presented in this case as well. Therefore, I dissent for the same reasons set forth in my opinion in Ex Parte Norton, supra.
KELLER, Judge, dissenting.
The sole issue on which we granted review (the “mootness” issue) is the same as that raised in ground two of the petition in State v. Condran, 951 S.W.2d 178 (Tex.App.—Dallas 1997, pet. granted). I dissent to the dismissal of the petition in this case for the reasons stated in my dissenting opinion in Ex Parte Norton, 969 S.W.2d 3, delivered today.